DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the submission filed 11 August 2022 for application 15/826,771. Currently claims 1, 8, and 15 have been amended. Claims 3, 10, 17, and 21-23 have been cancelled. Claims 1, 2, 4-9, 11-16, and 18-20 are pending and have been examined.
The objection to the specification paragraph [0002] has been withdrawn in view of the amendments made.

Response to Arguments
Applicant's arguments, filed 11 August 2022, in regards to the rejection of claims 1, 2, 4-9, 11-16, and 18-20 under 35 U.S.C. §101, see pages 12 and 13, have been fully considered but they are not persuasive. Applicant contends that several features of claims 1, 8, and 15 are not performable in the human mind. Further, these limitations, when taken as a whole, integrate any alleged mental process into a practical application. Specifically, applicant argues that the "anonymizing the first set of components" inherently disqualifies the claimed method from being performed in the human mind. Examiner respectfully disagrees because under the broadest reasonable interpretation, it covers mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper. For example, the first set of components could be anonymized by changing or simply crossing out the known information. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
Applicant continues to assert, on page 12, that the use of this physical composition analyzer at least renders the claimed method incapable of being performed in the human mind (regardless of "pen and paper" aids). Examiner respectfully points out that the use of the physical composition analyzer is not being treated as a mental process under step 2A, prong 1 but is treated as an additional element under Step 2A, prong 2. Please see detailed rejection below.
On page 13, Applicant continues to disagree with the characterization of the use of the physical composition analyzer as "mere data gathering”. In view of this, Applicant asserts that the claimed "determining, via a physical composition analyzer ..." is not necessarily the only way to determine, for example, "a first set of composition ratios of the first set of components of the first artifact. Examiner respectfully disagrees because in Step 2A, prong 2 of the analysis, this limitation of determining, via a physical composition analyzer: a first set of components of the first artifact; a first set of composition ratios of the first set of components of the first artifact; a set of subcomponents of a component of the first set of components; and a set of subcomponent ratios of the set of subcomponents, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering because physical composition analyzer is just a tool or instrument that is used in gathering data.
Furthermore, Applicant continues to assert, on page 13, that usage of the physical composition analyzer is "significant (i.e., it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). Examiner respectfully disagrees because this limitation still amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  Applicant mentions an example on page 13 (paragraph 3), but even in that example clearly states that information is acquired via the physical composition analyzer, which corresponds to data gathering, and that information is used to determine the logical coordinates of the first artifact, and these logical coordinates are used as the basis for the logical distance, which corresponds to the mental process. Hence, these limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more as shown in the detailed rejection below.
Applicant's arguments, in regards to the rejection of claims 1, 2, 4-9, 11-16, and 18-20 under 35 U.S.C. §103, see pages 13-16, have been fully considered but they are not persuasive. Applicant does not concede to the rejection of claim 1, see page 14 of remarks, and asserts that there is no suggestion or motivation to make the proposed modification, and that the teachings of the references are not sufficient to render the claims prima facie obvious. Applicant continues to argues on page 15 that nothing in Tokuda or Marlies suggests that preventing one from being influenced by the actual name of the product would be a benefit to the system(s) and as a result, there is no motivation or suggestion to modify Tokuda to incorporate teachings of Barata, and thus the combination is not obvious. Examiner respectfully disagrees because it appears that in claim 1 of instant case, a first set of components of the first artifact, a first set of composition ratios of the first set components, a set of subcomponents of a component of the first set of components, and a set of subcomponent ratios of the set of subcomponents are all being determined before anonymizing the first set of components. So, the claimed invention has a knowledge of what the components, their composition ratios, subcomponents and their ratios are at some point just as in Tokuda. Reference Barata is relied upon to teach the concept of anonymizing the components of Tokuda. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Tokuda and Marlies to incorporate the teachings of Barata to use anonymizing. One would have been motivated to do this modification because doing so would give the benefit of preventing one from being influenced by the actual name of the product as taught by Barata paragraph [Example 5].
Hence, the combination of cited references teaches the amended independent claims 1, 8, and 15 as shown in detail below. Also claims 2, 4-7, 9, 11-14, 16, and 18-20 depend from one of the independent claims 1, 8, or 15 and the combination of the cited references teach every element of the amended claims as shown below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards abstract ideas without significantly more. 
Regarding claim 1, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a method (process) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of, a method for using a composition model to generate compositional artifacts, the method comprising: identifying a first artifact; anonymizing the first set of components; determining, based on the anonymized first set of components, the first set of component ratios, the set of subcomponents, and the set of subcomponent ratios, a first set of logical coordinates within a compositional artifact model for the first artifact; identifying a tolerance parameter, the tolerance parameter including a range of logical distances; calculating, based on the first set of logical coordinates and the tolerance parameter, a logical distance from the first artifact; identifying a second artifact, the second artifact having a second set of logical coordinates within the logical distance from the first set of logical coordinates of the first artifact; and notifying a user of the second artifact, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, determining, via a physical composition analyzer: a first set of components of the first artifact; a first set of composition ratios of the first set of components of the first artifact; a set of subcomponents of a component of the first set of components; and a set of subcomponent ratios of the set of subcomponents, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the last step (Step 2B) of the analysis, as discussed above the additional element of determining, via a physical composition analyzer: a first set of components of the first artifact; a first set of composition ratios of the first set of components of the first artifact; a set of subcomponents of a component of the first set of components; and a set of subcomponent ratios of the set of subcomponents, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 2, in Step 2A, prong 1 of the analysis, the limitations of, identifying the first artifact among the plurality of artifacts and the second artifact among the plurality of artifacts; identifying a second set of components for the second artifact of the plurality of artifacts; determining a second set of component ratios for the second set of components of the second artifact; and determining the second set of logical coordinates for the second artifact based on the second set of components and the second set of component ratios, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, receiving a plurality of artifacts, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the last step (Step 2B) of the analysis, as discussed above the additional element of receiving a plurality of artifacts, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 4, in Step 2A, prong 1 of the analysis, the limitations of, generate a third artifact by inputting the sets of components and the sets of component ratios for the plurality of artifacts; correcting the set of components for the third artifact; and inputting the correction, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, training a neural network to, into the neural network, and from the neural network, are considered to be additional elements. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.
In the same step (Step 2A, prong 2) of the analysis, the limitation of receiving a suggested third artifact, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the last step (Step 2B) of the analysis, the additional elements, training a neural network to, into the neural network, and from the neural network, do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. 
In the same step (Step 2B) of the analysis, as discussed above the additional element of receiving a suggested third artifact, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 5, in Step 2A, prong 1 of the analysis, the limitations of, inputting the anonymized first set of components and the anonymized first set of component ratios; and generating, based on the anonymized first set of components and the anonymized first set of component ratios, a third artifact, wherein the anonymized first set of component ratios is based on a chemical composition tier, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, into the neural network, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element, into the neural network, do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. 

Regarding claim 6, in Step 2A, prong 1 of the analysis, the limitations of,  identifying a second set of components for the second artifact; determining a second set of component ratios for the second artifact; and Page 3 of 12Appl. No. 15/826,771 Reply to Office Action of October 22, 2021 determining the second set of logical coordinates for the second artifact, based on the second set of components and the second set of component ratios for the second artifact, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 7, in Step 2A, prong 1 of the analysis, the limitations of, wherein a third set of logical coordinates for the third artifact is determined, the third set of logical coordinates being within the logical distance of the first artifact, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 8, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a system comprising a memory and a processor (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of, the method comprising: identifying a first artifact; anonymizing the first set of components; determining, based on the anonymized first set of components, the first set of component ratios, the set of subcomponents, and the set of subcomponent ratios, a first set of logical coordinates within a compositional artifact model for the first artifact; identifying a tolerance parameter, the tolerance parameter including a range of logical distances; calculating, based on the first set of logical coordinates and the tolerance parameter, a logical distance from the first artifact; identifying a second artifact, the second artifact having a second set of logical coordinates within the logical distance from the first set of logical coordinates of the first artifact; and notifying a user of the second artifact, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, a system for using a composition model to generate compositional artifacts, the system comprising: a memory; and a processor in communication with the memory, wherein the system is configured to perform a method, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is a system comprising a memory and a processor in communication with the memory, wherein the system is configured to perform a method) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the same step (Step 2A, prong 2) of the analysis, the limitation, determining, via a physical composition analyzer: a first set of components of the first artifact; a first set of composition ratios of the first set of components of the first artifact; a set of subcomponents of a component of the first set of components; and a set of subcomponent ratios of the set of subcomponents, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, a system comprising a memory and a processor in communication with the memory, wherein the system is configured to perform a method, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.
In the same step (Step 2B) of the analysis, as discussed above the additional element of determining, via a physical composition analyzer: a first set of components of the first artifact; a first set of composition ratios of the first set of components of the first artifact; a set of subcomponents of a component of the first set of components; and a set of subcomponent ratios of the set of subcomponents, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 9, in Step 2A, prong 1 of the analysis, the limitations of, identifying the first artifact among the plurality of artifacts and the second artifact among the plurality of artifacts; identifying a second set of components for the second artifact of the plurality of artifacts; determining a second set of component ratios for the second set of components of the second artifact; and determining the second set of logical coordinates for the second artifact based on the second set of components and the second set of component ratios, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, receiving a plurality of artifacts, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the last step (Step 2B) of the analysis, as discussed above the additional element of receiving a plurality of artifacts, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 11, in Step 2A, prong 1 of the analysis, the limitations of, generate a third artifact by inputting the sets of components and the sets of component ratios for the plurality of artifacts; correcting the set of components for the third artifact; and inputting the correction, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, training a neural network to, into the neural network, and from the neural network, are considered to be additional elements. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.
In the same step (Step 2A, prong 2) of the analysis, the limitation of receiving a suggested third artifact, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the last step (Step 2B) of the analysis, the additional elements, training a neural network to, into the neural network, and from the neural network, do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. 
In the same step (Step 2B) of the analysis, as discussed above the additional element of receiving a suggested third artifact, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 12, in Step 2A, prong 1 of the analysis, the limitations of, inputting the anonymized first set of components and the anonymized first set of component ratios; and generating, based on the anonymized first set of components and the anonymized first set of component ratios, a third artifact, wherein the anonymized first set of component ratios is based on a chemical composition tier, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, into the neural network, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element, into the neural network, do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. 

Regarding claim 13, in Step 2A, prong 1 of the analysis, the limitations of,  identifying a second set of components for the second artifact; determining a second set of component ratios for the second artifact; and Page 3 of 12Appl. No. 15/826,771 Reply to Office Action of October 22, 2021determining the second set of logical coordinates for the second artifact, based on the second set of components and the second set of component ratios for the second artifact, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 14, in Step 2A, prong 1 of the analysis, the limitations of, wherein a third set of logical coordinates for the third artifact is determined, the third set of logical coordinates being within the logical distance of the first artifact, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.

Regarding claim 15, according to the first step (Step 1) of the 101 analysis, claim 1 is directed to a computer program product (manufacture) and falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter). 
In the next step (Step 2A, prong 1) of the analysis, the limitations of, the method comprising: identifying a first artifact; anonymizing the first set of components; determining, based on the anonymized first set of components, the first set of component ratios, the set of subcomponents, and the set of subcomponent ratios, a first set of logical coordinates within a compositional artifact model for the first artifact; identifying a tolerance parameter, the tolerance parameter including a range of logical distances; calculating, based on the first set of logical coordinates and the tolerance parameter, a logical distance from the first artifact; identifying a second artifact, the second artifact having a second set of logical coordinates within the logical distance from the first set of logical coordinates of the first artifact; and notifying a user of the second artifact, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, a computer program product for using a composition model to generate compositional artifacts, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method, is considered to be an additional element and it does not integrate the abstract idea into a practical application because the additional element is recited so generically (no details whatsoever are provided other than that it is the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method) that it represents no more than mere instructions to apply the judicial exception on a computer. As discussed in MPEP 2106.05(f), mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea is not indicative of integration into a practical application.
In the same step (Step 2A, prong 2) of the analysis, the limitation, determining, via a physical composition analyzer: a first set of components of the first artifact; a first set of composition ratios of the first set of components of the first artifact; a set of subcomponents of a component of the first set of components; and a set of subcomponent ratios of the set of subcomponents, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the last step (Step 2B) of the analysis, the additional element does not amount to significantly more than the judicial exceptions. As explained with respect to Step 2A Prong Two, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method, is at best the equivalent of merely adding the words “apply it” to the judicial exception. See MPEP 2106.05(f). Mere instructions to apply an exception cannot provide an inventive concept and does not amount to significantly more than the judicial exception.
In the same step (Step 2B) of the analysis, as discussed above the additional element of determining, via a physical composition analyzer: a first set of components of the first artifact; a first set of composition ratios of the first set of components of the first artifact; a set of subcomponents of a component of the first set of components; and a set of subcomponent ratios of the set of subcomponents, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 16, in Step 2A, prong 1 of the analysis, the limitations of, identifying the first artifact among the plurality of artifacts and the second artifact among the plurality of artifacts; identifying a second set of components for the second artifact of the plurality of artifacts; determining a second set of component ratios for the second set of components of the second artifact; and determining the second set of logical coordinates for the second artifact based on the second set of components and the second set of component ratios, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, receiving a plurality of artifacts, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the last step (Step 2B) of the analysis, as discussed above the additional element of receiving a plurality of artifacts, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 18, in Step 2A, prong 1 of the analysis, the limitations of, generate a third artifact by inputting the sets of components and the sets of component ratios for the plurality of artifacts; correcting the set of components for the third artifact; and inputting the correction, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, training a neural network to, into the neural network, and from the neural network, are considered to be additional elements. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.
In the same step (Step 2A, prong 2) of the analysis, the limitation of, receiving a suggested third artifact, is considered to be an additional element and as recited represent insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.05(g), discussing limitations that the Federal Circuit has considered to be insignificant extra-solution activity. 
In the last step (Step 2B) of the analysis, the additional elements, training a neural network to, into the neural network, and from the neural network, do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. 
In the same step (Step 2B) of the analysis, as discussed above the additional element of receiving a suggested third artifact, which is recited at a high level of generality and amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  The courts have found limitations directed to obtaining information electronically, recited at a high level of generality, to be well-understood, routine, and conventional (see MPEP 2106.05(d)(II), “receiving or transmitting data over a network”, "electronic record keeping," and "storing and retrieving information in memory"). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 19, in Step 2A, prong 1 of the analysis, the limitations of, inputting the anonymized first set of components and the anonymized first set of component ratios; and generating, based on the anonymized first set of components and the anonymized first set of component ratios, a third artifact, wherein the anonymized first set of component ratios is based on a chemical composition tier, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, the limitation, into the neural network, is considered to be an additional element. However, it does not integrate the abstract idea into a practical application because the additional element is generally linking the use of a judicial exception to a particular technological environment such as the neural network. As discussed in MPEP 2106.05(h), generally linking the use of a judicial exception to a particular technological environment or field of use is not indicative of integration into a practical application.
In the last step (Step 2B) of the analysis, the additional element, into the neural network, do not amount to significantly more than the abstract idea because the additional element does not meaningfully limit the judicial exception when considered both individually and as a combination. As discussed in MPEP 2106.05(h), employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, and thus fails to add an inventive concept to the claim. 

Regarding claim 20, in Step 2A, prong 1 of the analysis, the limitations of,  identifying a second set of components for the second artifact; determining a second set of component ratios for the second artifact; and Page 3 of 12Appl. No. 15/826,771 Reply to Office Action of October 22, 2021determining the second set of logical coordinates for the second artifact, based on the second set of components and the second set of component ratios for the second artifact, under the broadest reasonable interpretation, cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process grouping of abstract ideas.
In the next step (Step 2A, prong 2) of the analysis, it does not integrate into a practical application because it does not add any additional elements that integrate the abstract idea into practical application.
In the last step (Step 2B) of the analysis, it does not add any additional elements that amount to significantly more than the abstract idea as the same generic computer components are used to perform the steps and thus fails to add an inventive concept to the claim. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al (US 20130149676 A1) in view of Marlies (Prediction of Ingredient Combinations using Machine Learning Techniques, 2014)and further in view of Barata et al (WO 2017129921 A1).
Regarding Claim 1
Tokuda teaches: A method for using a composition model to generate compositional artifacts, the method comprising: ([0183] FIG. 11 is a block diagram of an embodiment of a computing system environment 2200. [0140] In step 922, one or more preferred recipes associated with the particular person are acquired. Note: Recipe corresponds to the applicants’ definition of compositional artifact as disclosed in the instant specification paragraph [0002]. Computing system corresponds to the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063]).
identifying a first artifact ([0152] In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962.); 
a first set of components of the first artifact ([0152] In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962. [0115] In one embodiment, the saltiness value may be determined. Note: Salt corresponds to the component.) 
a first set of composition ratios of the first set of components of the first artifact ([0152] Each recipe of the first set of recipes may also satisfy a first specific recipe constraint of the plurality of recipe constraints acquired in step 964. [0115] and calculating a saltiness ratio.); 
a set of subcomponents of a component of the first set of components ([0115] various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride). Note: Sodium chloride, Potassium chloride, and Magnesium chloride correspond to subcomponents.);
and a set of subcomponent ratios of the set of subcomponents ([0115] The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients); 
the first set of components ([0152] In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962. [0115] In one embodiment, the saltiness value may be determined. Note: Salt corresponds to the component);
determining based on the first set of components, the first set of component ratios, the set of subcomponents, and the set of subcomponent ratios, a first set of logical coordinates within a compositional artifact model for the first artifact ([0115] In one embodiment, the saltiness value may be determined by identifying common ingredients associated with various salts and calculating a saltiness ratio between a sum of the masses of various salty ingredients (e.g., sodium chloride) within the one or more inputs and a total ingredient mass associated with all of the input ingredients. The saltiness value may be a nonlinear function of the saltiness ratio. FIG. 7D depicts one embodiment of a function for determining a saltiness value given input ingredients. The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients. [0142] In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated. [0046] The virtual cooking result or VCR may include quantitative characterizations regarding the expected flavor of the recipe including, for example, the degree of saltiness, the intensity of a particular aroma, and the expected total flavor intensity of the recipe. Note: The coordinates of compositional artifacts may be based on the artifacts' components, relative compositions, and performance vectors (e.g., how the artifact tastes) as disclosed by applicant in instant specification [0031] which corresponds to VCR. Also, compositional artifact model may be substantially similar to composition model as disclosed by applicant in the instant specification paragraph [0059] and the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063] corresponds to a computer system as mentioned earlier); 
identifying a tolerance parameter, the tolerance parameter including a range of logical distances, ([0150] particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value). [0135] The particular flavor distance between the recipe and a second recipe may also be based on a difference between a total flavor intensity value associated with the recipe and a second total flavor intensity value associated with the second recipe. Note: +/-5% depicts a range and flavor distance which is based on flavor intensity values corresponds to logical distance); 
calculating, based on the first set of logical coordinates and the tolerance parameter, a logical distance from the first artifact ([0142] In step 926, one or more similar recipes are determined based on the first VCR generated in step 925. In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe); 
identifying a second artifact, the second artifact having a second set of logical coordinates within the logical distance from the first set of logical coordinates of the first artifact ([0142] In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe. In step 927, one or more second recipe pairings associated with a second recipe of the one or more similar recipes are determined.); 
and notifying a user of the second artifact ([0143] In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated. In step 930, the new recipe pairing is displayed. [0048] FIG. 2 depicts one embodiment of how recipe recommendations 202-205 as displayed on mobile device 122 Note: Corresponding to notifying a user).
However, Tokuda does not explicitly disclose: determining, via a physical composition analyzer; anonymizing, and anonymized.
Marlies teaches, in an analogous system: determining, via a physical composition analyzer ([Page 11, Section 3.3] For each foodstuff, the flavour components are determined by using gas chromatography coupled mass spectrometry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for using a composition model to generate compositional artifacts of Tokuda to incorporate the teachings of Marlies to use physical composition analyzer. One would have been motivated to do these modifications because doing so would give the benefits of creating a model based on scientific flavor analysis of foodstuffs as taught by Marlies [Page 11, Section 3.3].
Barata teaches, in an analogous system: anonymizing and anonymized ([EXAMPLE 5] Products anonymized by a 3-digit code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Tokuda and Marlies to incorporate the teachings of Barata to use anonymizing. One would have been motivated to do this modification because doing so would give the benefit of preventing one from being influenced by the actual name of the product as taught by Barata paragraph [Example 5].

Regarding Claim 2
Tokuda, Marlies, and Barata teaches: The method of claim 1 (as shown above).
Tokuda further teaches: further comprising generating the composition model, the generating including: receiving a plurality of artifacts ([0149] In step 961, a plurality of recipes is acquired); 
identifying the first artifact among the plurality of artifacts and the second artifact among the plurality of artifacts ([0152] In step 966 of FIG. 9D, a first set of recipes of the plurality of recipes associated with a first meal of the plurality of meals is determined. [0153] In step 967, a second set of recipes of the plurality of recipes associated with a second meal of the plurality of meals is determined); 
identifying a second set of components for the second artifact of the plurality of artifacts ([0153] In one embodiment, each recipe of the second set of recipes satisfies the one or more common recipe constraints acquired in step 962. [0149] In one example, the one or more recipe constraints may include a constraint that each meal of the plurality of meals includes one or more common ingredients (e.g., a particular vegetable or meat)); 
determining a second set of component ratios for the second set of components of the second artifact ([0153] Each recipe of the second set of recipes may also satisfy a second specific recipe constraint of the plurality of recipe constraints acquired in step 964. [0150] In one example, a specific recipe constraint may require that a particular meal of the plurality of meals be associated with a particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value). [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
and determining the second set of logical coordinates for the second artifact based on the second set of components and the second set of component ratios ([0154] In step 968, a first recipe of the first set of recipes and a second recipe of the second set of recipes are determined such that the first recipe and the second recipe are separated by at least a particular flavor distance. The first recipe and the second recipe may be determined by acquiring a first virtual cooking result associated with the first recipe, acquiring a second virtual cooking result associated with the second recipe, and comparing the first virtual cooking result with the second virtual cooking result. The particular flavor distance may be based on a difference between taste values associated with the first recipe and the second recipe, a difference between aromatic values associated with the first recipe the second recipe, and/or a difference between total flavor intensity values associated with the first recipe and the second recipe. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio).

Regarding Claim 4 
Tokuda, Marlies, and Barata teaches: The method of claim 2 (as shown above).
Tokuda further teaches: further comprising: training a neural network to generate a third artifact by inputting the sets of components and the sets of component ratios for the plurality of artifacts ([0059] The machine learning techniques may use training sets comprising input ingredients, VACs(volatile aromatic compounds), and SCM (standard cooking method) coefficients, and their corresponding updated ingredients and VACs in order to generate output values for the virtual cooking appliance 308. In some cases, the machine learning techniques may use neural networks or support vector machines. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
receiving a suggested third artifact from the neural network ([0059] In some embodiments, the outputs of the virtual cooking appliance 308 (e.g., the one or more updated ingredients 392) may be generated using machine learning techniques. In some cases, the machine learning techniques may use neural networks or support vector machines); 
correcting the set of components for the third artifact ([0059] In response, the virtual cooking appliance 308 may output one or more updated ingredients 392 and one or more updated VACs 393); 
and inputting the correction into the neural network ([0061] As depicted in FIG. 3E, the flavor  predictor 310 may receive one or more updated ingredients 392, one or more updated VACs 393.The machine learning techniques may use training sets comprising input ingredients, VACs, and SCM coefficients, and their corresponding taste values, aromatic values, and mouthfeel values in order to generate output values for the flavor predictor 310. In some cases, the machine learning techniques may use neural networks or support vector machines).

Regarding Claim 5
Tokuda, Marlies, and Barata teaches: The method of claim 1 (as shown above).
Tokuda further teaches: further comprising: inputting the first set of components and the first set of component ratios into a neural network ([0142] In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated. In step 926, one or more similar recipes are determined based on the first VCR generated in step 925. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
and generating, based on the first set of components and the first set of component ratios, a third artifact ([0143] In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio), wherein the first set of component ratios is based on a chemical composition tier ([0115] The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients).
Barata teaches, in an analogous system: anonymized ([EXAMPLE 5] Products anonymized by a 3-digit code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Tokuda and Marlies to incorporate the teachings of Barata to use anonymizing. One would have been motivated to do this modification because doing so would give the benefit of preventing one from being influenced by the actual name of the product as taught by Barata paragraph [Example 5].

Regarding Claim 6
Tokuda, Marlies, and Barata teaches: The method of claim 1 (as shown above).
Tokuda further teaches: further comprising: identifying a second set of components for the second artifact ([0121] In step 682, a particular cooking step and one or more inputs are acquired. In step 683, a standardized VAC matrix (SVM) (i.e. used for applicants second artifact) is determined based on the one or more inputs. In step 684, a standardized cooking methods matrix (SCMM) is determined based on the particular cooking step); 
determining a second set of component ratios for the second artifact ([0126] In step 685 of FIG. 8A, a new SVM are generated based on the SIM and SVM determined in step 683 and the SCMM determined in step 684. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
and determining the second set of logical coordinates for the second artifact, based on the second set of components and the second set of component ratios for the second artifact ([0127] In step 687, a second set of resulting VAC properties is outputted based on the new SVM generated in step 685. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio).

Regarding Claim 7
Tokuda, Marlies, and Barata teaches: The method of claim 5 (as shown above).
Tokuda further teaches: wherein a third set of logical coordinates for the third artifact is determined, the third set of logical coordinates being within the logical distance of the first artifact ([0170] Each of the one or more similar recipes is within a particular flavor distance of the first recipe. [0171] The one or more similar recipes include a second recipe. The one or more processors determine one or more second recipe pairs based on the user-defined recipe pairings and the second recipe. The one or more processors determine a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairs).

Regarding Claim 8
Tokuda teaches: A system for using a composition model to generate compositional artifacts, the system comprising ([0183] FIG. 11 is a block diagram of an embodiment of a computing system environment 2200. [0140] In step 922, one or more preferred recipes associated with the particular person are acquired. Note: Recipe corresponds to the applicants’ definition of compositional artifact as disclosed in the instant specification paragraph [0002]. Computing system corresponds to the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063]):
a memory ([0183] Components of computer 2210 may include, but are not limited to, a system memory 2230); 
and a processor in communication with the memory, wherein the computer system is configured to perform a method, the method comprising ([0183] Components of computer 2210 may include, but are not limited to, a processing unit 2220, a system memory 2230, and a system bus 2221 that couples various system components including the system memory 2230 to the processing unit 2220):
identifying a first artifact ([0152] In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962); 
a first set of components of the first artifact ([0152] In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962. [0115] In one embodiment, the saltiness value may be determined. Note: Salt corresponds to the component.);
a first set of composition ratios of the first set of components of the first artifact ([0152] Each recipe of the first set of recipes may also satisfy a first specific recipe constraint of the plurality of recipe constraints acquired in step 964. [0115] and calculating a saltiness ratio.); 
a set of subcomponents of a component of the first set of components ([0115] various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride). Note: Sodium chloride, Potassium chloride, and Magnesium chloride correspond to subcomponents.); 
and a set of subcomponent ratios of the set of subcomponents ([0115] The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients); 
the first set of components ([0152] In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962. [0115] In one embodiment, the saltiness value may be determined. Note: Salt corresponds to the component);
determining based on the first set of components, the first set of component ratios, the set of subcomponents, and the set of subcomponent ratios, a first set of logical coordinates within a compositional artifact model for the first artifact ([0115] In one embodiment, the saltiness value may be determined by identifying common ingredients associated with various salts and calculating a saltiness ratio between a sum of the masses of various salty ingredients (e.g., sodium chloride) within the one or more inputs and a total ingredient mass associated with all of the input ingredients. The saltiness value may be a nonlinear function of the saltiness ratio. FIG. 7D depicts one embodiment of a function for determining a saltiness value given input ingredients. The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients. [0142] In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated. [0046] The virtual cooking result or VCR may include quantitative characterizations regarding the expected flavor of the recipe including, for example, the degree of saltiness, the intensity of a particular aroma, and the expected total flavor intensity of the recipe. Note: The coordinates of compositional artifacts may be based on the artifacts' components, relative compositions, and performance vectors (e.g., how the artifact tastes) as disclosed by applicant in instant specification [0031] which corresponds to VCR. Also, compositional artifact model may be substantially similar to composition model as disclosed by applicant in the instant specification paragraph [0059] and the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063] corresponds to a computer system as mentioned earlier); 
identifying a tolerance parameter, the tolerance parameter including a range of logical distances, ([0150] particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value). [0135] The particular flavor distance between the recipe and a second recipe may also be based on a difference between a total flavor intensity value associated with the recipe and a second total flavor intensity value associated with the second recipe. Note: +/-5% depicts a range and flavor distance which is based on flavor intensity values corresponds to logical distance);
calculating, based on the first set of logical coordinates and the tolerance parameter, a logical distance from the first artifact ([0142] In step 926, one or more similar recipes are determined based on the first VCR generated in step 925. In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe); 
identifying a second artifact, the second artifact having a second set of logical coordinates within the logical distance from the first set of logical coordinates of the first artifact ([0142] In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe. In step 927, one or more second recipe pairings associated with a second recipe of the one or more similar recipes are determined.); 
and notifying a user of the second artifact ([0143] In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated. In step 930, the new recipe pairing is displayed. [0048] FIG. 2 depicts one embodiment of how recipe recommendations 202-205 as displayed on mobile device 122 Note: Corresponding to notifying a user).
However, Tokuda does not explicitly disclose: determining, via a physical composition analyzer; anonymizing, and anonymized.
Marlies teaches, in an analogous system: via a physical composition analyzer ([Page 11, Section 3.3] For each foodstuff, the flavour components are determined by using gas chromatography coupled mass spectrometry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for using a composition model to generate compositional artifacts of Tokuda to incorporate the teachings of Marlies to use physical composition analyzer and demographic trend. One would have been motivated to do these modifications because doing so would give the benefits of creating a model based on scientific flavor analysis of foodstuffs as taught by Marlies [Page 11, Section 3.3].
Barata teaches, in an analogous system: anonymizing and anonymized ([EXAMPLE 5] Products anonymized by a 3-digit code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Tokuda and Marlies to incorporate the teachings of Barata to use anonymizing. One would have been motivated to do this modification because doing so would give the benefit of preventing one from being influenced by the actual name of the product as taught by Barata paragraph [Example 5].

Regarding Claim 9
Tokuda, Marlies, and Barata teaches: The system of claim 8, wherein the method further comprises generating the composition model, the generating including:  (as shown above).
Tokuda further teaches: receiving a plurality of artifacts ([0149] In step 961, a plurality of recipes is acquired); 
identifying the first artifact among the plurality of artifacts and the second artifact among the plurality of artifacts ([0152] In step 966 of FIG. 9D, a first set of recipes of the plurality of recipes associated with a first meal of the plurality of meals is determined. [0153] In step 967, a second set of recipes of the plurality of recipes associated with a second meal of the plurality of meals is determined); 
identifying a second set of components for the second artifact of the plurality of artifacts ([0153] In one embodiment, each recipe of the second set of recipes satisfies the one or more common recipe constraints acquired in step 962. [0149] In one example, the one or more recipe constraints may include a constraint that each meal of the plurality of meals includes one or more common ingredients (e.g., a particular vegetable or meat)); 
determining a second set of component ratios for the second set of components of the second artifact ([0153] Each recipe of the second set of recipes may also satisfy a second specific recipe constraint of the plurality of recipe constraints acquired in step 964. [0150] In one example, a specific recipe constraint may require that a particular meal of the plurality of meals be associated with a particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value). [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
and determining the second set of logical coordinates for the second artifact based on the second set of components and the second set of component ratios ([0154] In step 968, a first recipe of the first set of recipes and a second recipe of the second set of recipes are determined such that the first recipe and the second recipe are separated by at least a particular flavor distance. The first recipe and the second recipe may be determined by acquiring a first virtual cooking result associated with the first recipe, acquiring a second virtual cooking result associated with the second recipe, and comparing the first virtual cooking result with the second virtual cooking result. The particular flavor distance may be based on a difference between taste values associated with the first recipe and the second recipe, a difference between aromatic values associated with the first recipe the second recipe, and/or a difference between total flavor intensity values associated with the first recipe and the second recipe. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio).

Regarding Claim 11
Tokuda, Marlies, and Barata teaches: The system of claim 9, wherein the method further comprises (as shown above): 
Tokuda further teaches: training a neural network to generate a third artifact by inputting the sets of components and the sets of component ratios for the plurality of artifacts ([0059] The machine learning techniques may use training sets comprising input ingredients, VACs(volatile aromatic compounds), and SCM (standard cooking method) coefficients, and their corresponding updated ingredients and VACs in order to generate output values for the virtual cooking appliance 308. In some cases, the machine learning techniques may use neural networks or support vector machines. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
receiving a suggested third artifact from the neural network ([0059] In some embodiments, the outputs of the virtual cooking appliance 308 (e.g., the one or more updated ingredients 392) may be generated using machine learning techniques. In some cases, the machine learning techniques may use neural networks or support vector machines); 
correcting the set of components for the third artifact ([0059] In response, the virtual cooking appliance 308 may output one or more updated ingredients 392 and one or more updated VACs 393); 
and inputting the correction into the neural network ([0061] As depicted in FIG. 3E, the flavor  predictor 310 may receive one or more updated ingredients 392, one or more updated VACs 393.The machine learning techniques may use training sets comprising input ingredients, VACs, and SCM coefficients, and their corresponding taste values, aromatic values, and mouthfeel values in order to generate output values for the flavor predictor 310. In some cases, the machine learning techniques may use neural networks or support vector machines).
Regarding Claim 12
Tokuda, Marlies, and Barata teaches: The system of claim 8, wherein the method further comprises (as shown above).
Tokuda further teaches: inputting the first set of components and the first set of component ratios into a neural network ([0142] In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated. In step 926, one or more similar recipes are determined based on the first VCR generated in step 925. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
and generating, based on the first set of components and the first set of component ratios, a third artifact ([0143] In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio), wherein the first set of component ratios is based on a chemical composition tier ([0115] The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients).
Barata teaches, in an analogous system: anonymized ([EXAMPLE 5] Products anonymized by a 3-digit code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Tokuda and Marlies to incorporate the teachings of Barata to use anonymizing. One would have been motivated to do this modification because doing so would give the benefit of preventing one from being influenced by the actual name of the product as taught by Barata paragraph [Example 5].

Regarding Claim 13
Tokuda, Marlies, and Barata teaches: The system of claim 8, wherein the method further comprises (as shown above).
Tokuda further teaches: identifying a second set of components for the second artifact ([0121] In step 682, a particular cooking step and one or more inputs are acquired. In step 683, a standardized VAC matrix (SVM) (i.e. used for applicants second artifact) is determined based on the one or more inputs. In step 684, a standardized cooking methods matrix (SCMM) is determined based on the particular cooking step); 
determining a second set of component ratios for the second artifact ([0126] In step 685 of FIG. 8A, a new SVM are generated based on the SIM and SVM determined in step 683 and the SCMM determined in step 684. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
and determining the second set of logical coordinates for the second artifact, based on the second set of components and the second set of component ratios for the second artifact ([0127] In step 687, a second set of resulting VAC properties is outputted based on the new SVM generated in step 685. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio).


Regarding Claim 14
Tokuda, Marlies, and Barata teaches: The system of claim 12 (as shown above).
Tokuda further teaches: wherein a third set of logical coordinates for the third artifact is determined, the third set of logical coordinates being within the logical distance of the first artifact ([0170] Each of the one or more similar recipes is within a particular flavor distance of the first recipe. [0171] The one or more similar recipes include a second recipe. The one or more processors determine one or more second recipe pairs based on the user-defined recipe pairings and the second recipe. The one or more processors determine a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairs).

Regarding Claim 15
Tokuda teaches: A computer program product for using a composition model to generate compositional artifacts ([0183] FIG. 11 is a block diagram of an embodiment of a computing system environment 2200. [0140] In step 922, one or more preferred recipes associated with the particular person are acquired. Note: Recipe corresponds to the applicants’ definition of compositional artifact as disclosed in the instant specification paragraph [0002]. Computing system corresponds to the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063]), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method, the method comprising ([0184] Computer 2210 typically includes a variety of computer readable media. Computer readable media can be any available media that can be accessed by computer 2210 and includes both volatile and nonvolatile media, removable and non-removable media. By way of example, and not limitation, computer readable media may comprise computer storage media. Computer storage media includes both volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data):
identifying a first artifact ([0152] In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962); 
a first set of components of the first artifact ([0152] In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962. [0115] In one embodiment, the saltiness value may be determined. Note: Salt corresponds to the component.) 
a first set of composition ratios of the first set of components of the first artifact ([0152] Each recipe of the first set of recipes may also satisfy a first specific recipe constraint of the plurality of recipe constraints acquired in step 964. [0115] and calculating a saltiness ratio.); 
a set of subcomponents of a component of the first set of components ([0115] various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride). Note: Sodium chloride, Potassium chloride, and Magnesium chloride correspond to subcomponents.); 
and a set of subcomponent ratios of the set of subcomponents ([0115] The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients); 
the first set of components ([0152] In one embodiment, each recipe of the first set of recipes satisfies the one or more common recipe constraints acquired in step 962. [0115] In one embodiment, the saltiness value may be determined. Note: Salt corresponds to the component), the first set of composition ratios ([0115] and calculating a saltiness ratio), set of subcomponents ([0115] various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride). Note: Sodium chloride, Potassium chloride, and Magnesium chloride correspond to subcomponents), and the set of subcomponent ratios ([0115] The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients);
determining based on the first set of components, the first set of component ratios, the set of subcomponents, and the set of subcomponent ratios, a first set of logical coordinates within a compositional artifact model for the first artifact ([0115] In one embodiment, the saltiness value may be determined by identifying common ingredients associated with various salts and calculating a saltiness ratio between a sum of the masses of various salty ingredients (e.g., sodium chloride) within the one or more inputs and a total ingredient mass associated with all of the input ingredients. The saltiness value may be a nonlinear function of the saltiness ratio. FIG. 7D depicts one embodiment of a function for determining a saltiness value given input ingredients. The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients. [0142] In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated. [0046] The virtual cooking result or VCR may include quantitative characterizations regarding the expected flavor of the recipe including, for example, the degree of saltiness, the intensity of a particular aroma, and the expected total flavor intensity of the recipe. Note: The coordinates of compositional artifacts may be based on the artifacts' components, relative compositions, and performance vectors (e.g., how the artifact tastes) as disclosed by applicant in instant specification [0031] which corresponds to VCR. Also, compositional artifact model may be substantially similar to composition model as disclosed by applicant in the instant specification paragraph [0059] and the applicants’ definition of composition model as disclosed in the instant specification paragraph [0063] corresponds to a computer system as mentioned earlier); 
identifying a tolerance parameter, the tolerance parameter including a range of logical distances, ([0150] particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value). [0135] The particular flavor distance between the recipe and a second recipe may also be based on a difference between a total flavor intensity value associated with the recipe and a second total flavor intensity value associated with the second recipe. Note: +/-5% depicts a range and flavor distance which is based on flavor intensity values corresponds to logical distance); 
calculating, based on the first set of logical coordinates and the tolerance parameter, a logical distance from the first artifact ([0142] In step 926, one or more similar recipes are determined based on the first VCR generated in step 925. In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe); 
identifying a second artifact, the second artifact having a second set of logical coordinates within the logical distance from the first set of logical coordinates of the first artifact ([0142] In one embodiment, each of the one or more similar recipes is within a particular flavor distance of the first recipe. In step 927, one or more second recipe pairings associated with a second recipe of the one or more similar recipes are determined.); 
and notifying a user of the second artifact ([0143] In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated. In step 930, the new recipe pairing is displayed. [0048] FIG. 2 depicts one embodiment of how recipe recommendations 202-205 as displayed on mobile device 122. Note: Corresponding to notifying a user).
However, Tokuda does not explicitly disclose: determining, via a physical composition analyzer; anonymizing, and anonymized.
Marlies teaches, in an analogous system: via a physical composition analyzer ([Page 11, Section 3.3] For each foodstuff, the flavour components are determined by using gas chromatography coupled mass spectrometry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for using a composition model to generate compositional artifacts of Tokuda to incorporate the teachings of Marlies to use physical composition analyzer. One would have been motivated to do these modifications because doing so would give the benefits of creating a model based on scientific flavor analysis of foodstuffs as taught by Marlies [Page 11, Section 3.3].
Barata teaches, in an analogous system: anonymizing and anonymized ([EXAMPLE 5] Products anonymized by a 3-digit code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined teachings of Tokuda and Marlies to incorporate the teachings of Barata to use anonymizing. One would have been motivated to do this modification because doing so would give the benefit of preventing one from being influenced by the actual name of the product as taught by Barata paragraph [Example 5].

Regarding Claim 16
Tokuda, Marlies, and Barata teaches: The computer program product of claim 15, wherein the method further comprises generating the composition model, the generating including (as shown above): 
Tokuda further teaches: receiving a plurality of artifacts ([0149] In step 961, a plurality of recipes is acquired); 
identifying the first artifact among the plurality of artifacts and a second artifact among the plurality of artifacts ([0152] In step 966 of FIG. 9D, a first set of recipes of the plurality of recipes associated with a first meal of the plurality of meals is determined. [0153] In step 967, a second set of recipes of the plurality of recipes associated with a second meal of the plurality of meals is determined); 
identifying a second artifact of the plurality of artifacts ([0153] In one embodiment, each recipe of the second set of recipes satisfies the one or more common recipe constraints acquired in step 962. [0149] In one example, the one or more recipe constraints may include a constraint that each meal of the plurality of meals includes one or more common ingredients (e.g., a particular vegetable or meat)); 
determining a second set of component ratios for the second set of components of the second artifact ([0153] Each recipe of the second set of recipes may also satisfy a second specific recipe constraint of the plurality of recipe constraints acquired in step 964. [0150] In one example, a specific recipe constraint may require that a particular meal of the plurality of meals be associated with a particular range of total flavor intensity values (e.g., within +/-5% of a particular total flavor intensity value). [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
and determining the second set of logical coordinates for the second artifact based on the second set of components and the second set of component ratios ([0154] In step 968, a first recipe of the first set of recipes and a second recipe of the second set of recipes are determined such that the first recipe and the second recipe are separated by at least a particular flavor distance. The first recipe and the second recipe may be determined by acquiring a first virtual cooking result associated with the first recipe, acquiring a second virtual cooking result associated with the second recipe, and comparing the first virtual cooking result with the second virtual cooking result. The particular flavor distance may be based on a difference between taste values associated with the first recipe and the second recipe, a difference between aromatic values associated with the first recipe the second recipe, and/or a difference between total flavor intensity values associated with the first recipe and the second recipe. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio).

Regarding Claim 18
Tokuda, Marlies, and Barata teaches: The computer program product of claim 16, wherein the method further comprises (as shown above): 
Tokuda further teaches: training a neural network to generate a third artifact by inputting the sets of components and the sets of component ratios for the plurality of artifacts ([0059] The machine learning techniques may use training sets comprising input ingredients, VACs(volatile aromatic compounds), and SCM (standard cooking method) coefficients, and their corresponding updated ingredients and VACs in order to generate output values for the virtual cooking appliance 308. In some cases, the machine learning techniques may use neural networks or support vector machines. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
receiving a suggested third artifact from the neural network ([0059] In some embodiments, the outputs of the virtual cooking appliance 308 (e.g., the one or more updated ingredients 392) may be generated using machine learning techniques. In some cases, the machine learning techniques may use neural networks or support vector machines); 
correcting the set of components for the third artifact ([0059] In response, the virtual cooking appliance 308 may output one or more updated ingredients 392 and one or more updated VACs 393); 
and inputting the correction into the neural network ([0061] As depicted in FIG. 3E, the flavor  predictor 310 may receive one or more updated ingredients 392, one or more updated VACs 393.The machine learning techniques may use training sets comprising input ingredients, VACs, and SCM coefficients, and their corresponding taste values, aromatic values, and mouthfeel values in order to generate output values for the flavor predictor 310. In some cases, the machine learning techniques may use neural networks or support vector machines).

Regarding Claim 19
Tokuda, Marlies, and Barata teaches: The computer program product of claim 15, wherein the method further comprises (as shown above): 
Tokuda further teaches: inputting the first set of components and the first set of component ratios into a neural network ([0142] In step 925, a first VCR associated with a first recipe of the one or more other preferred recipes is generated. In step 926, one or more similar recipes are determined based on the first VCR generated in step 925. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
and generating, based on the first set of components and the first set of component ratios, a third artifact ([0143] In step 929, a new recipe pairing including the first recipe and a third recipe of the one or more second recipe pairings determined in step 927 is generated. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio), wherein the first set of component ratios is based on a chemical composition tier ([0115] The percentage of salt may comprise a ratio between a sum of the masses of various salts within a recipe (e.g., sodium chloride, potassium chloride, or magnesium chloride) to a total ingredient mass associated with all of the input ingredients).

Regarding Claim 20
Tokuda, Marlies, and Barata teaches: The computer program product of claim 15, wherein the method further comprises (as shown above): 
Tokuda further teaches: identifying a second set of components for the second artifact ([0121] In step 682, a particular cooking step and one or more inputs are acquired. In step 683, a standardized VAC matrix (SVM) (i.e. used for applicants second artifact) is determined based on the one or more inputs. In step 684, a standardized cooking methods matrix (SCMM) is determined based on the particular cooking step); 
determining a second set of component ratios for the second artifact ([0126] In step 685 of FIG. 8A, a new SVM are generated based on the SIM and SVM determined in step 683 and the SCMM determined in step 684. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio); 
and determining the second set of logical coordinates for the second artifact, based on the set of components and the set of component ratios for the second artifact ([0127] In step 687, a second set of resulting VAC properties is outputted based on the new SVM generated in step 685. [0115] The percentage of salt may comprise a ratio. Note: Salt comprising a ratio corresponds to the component ratio).


Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kruglick et al (US 9773293 B2) discloses Composition Data Dispatcher.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369. The examiner can normally be reached Mon-Fri 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.R.J./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128